DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14 and 16-21) in the reply filed on 4/29/21 is acknowledged.  The traversal is on the ground(s) that there is not a lack of unity of invention a posteriori.  This is not found persuasive because:
Applicant has argued that Farez and Quacorr resins taught by Golino are not within the claimed composition.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The disclosure as a whole has taught aqueous soluble furan resins with from 15-99 % by weight water (see, for example, abstract), thus it is not limited only to exemplary embodiments argued by applicant.  Additionally "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The product is cured thus the shared content to an assembly of mineral fibers with a cured furan resin thereon, the water would have been removed via the heating process.  
Applicant argues that in one of the embodiments of Hakala has mentioned its high solubility in biological solutions; again disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The disclosure as a whole has taught additional compositions without mention of 
Third, Applicant again appears to argue the Farez and Quacorr resins disclosed in Golino possess higher content of furfuryl alcohol.  Again disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The disclosure is not limited to only these exemplary formulations.  Like Applicant Golino too teaches that free furfuryl alcohol is a VOC, and thus its presence should be minimized (See, for example, col 7 lines 14-25).  Additionally "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The claimed product reads on an assembly of mineral fibers with cured furan resin; Golino is cured, preferably to 177oC (see, for example, col 13 lines 18-21) thus any furfuryl alcohol (FA) would not be present in final product due to its volatility (160oC) (see, for example, col 7 lines 16-18).
Additionally / further consider the rejections of the claims in the below action.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golino et al (US 5,589,536; hereafter Golino) in view of Jensen (US 2005/0085369; hereafter Jensen).
Claims 1, 8, 9, and 18: Golino teaches a process for the manufacture of an insulating product based on mineral fibers bonded by an organic binder (See, for example, abstract), comprising: 
a. applying a sizing composition (aqueous soluble furan resin) to the mineral fibers (See, for example, abstract, col 12 lines 50-68), 
b. forming an assembly of the mineral fibers, (see, for example, col 1 lines 20-68, col 12 lines 50 – col 13 line 6). 
c. heating said assembly of mineral fibers until the said-sizing composition has cured (See, for example, col 13 lines 6-20), 
wherein: the sizing composition comprises the following constituents within the limits defined below, expressed as fractions by weight with respect to the total weight of the composition: 

Golino further teaches wherein that the presence of any free furfuryl alcohol should be minimized as it is a VOC (See, for example, col 7 lines 16-18).  Although such a teaching not explicitly a concentration of less than 0.5%, further less than 0.1%, of furfuryl alcohol, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount within the claimed range since Golino has explicitly taught it is harmful and should be avoided and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in 
Golino further teaches wherein the composition is designed to be applied to various glass fiber constructs, such an insulation (See, for example, col 1 lines 22-66); but Golino does not specify the chemistry of the fiber glass so it does not teach the claimed alumina content.  Jensen teaches a method of preparing fiber mineral fibers (see, for example, abstract).  Jensen further teaches wherein its known in glass fiber fields, such as insulation, that broken / chopped / crushed / processed glass fibers can commonly be respirable and ultimately result in fibrosis, lung cancer, and mesothelioma when using conventional glass formulations (See, for example, [0006-0007], [0055-56]).  Jensen overcomes this problem by implementing a form particular aluminosilicate composition as a suitable replacement for conventional E-glasses but with improved biosolubility comprising alumina at exemplary concentrations of 27.3, 25.6, and 26.5 (See, for example, [0022], [0023],  [0137-0140 particularly tables therein]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an aluminosilicate composition comprising 27.5, 25.7, 27.3, 25.6, and 26.5 wt% alumina as taught in Jensen since it provides an aluminsilicate fiber which would help prevent the development of fibrosis, lung cancer, and mesothelioma.
Claim 2: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the exemplary mineral fibers have a fraction by weight of SiO2 as usually above 35% and below 48%,  and exemplary embodiments at 46.4, 43.0, 46.5, 42.8, and 41.5 (See, for example, [0059], [137-140 particularly Tables therein]). 
Claim 3: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein a sum of the Al.sub.2O.sub.3 and SiO.sub.2 fractions by weight of the mineral fibers is between 60% and 78% (See, for example, [0032]).

Claims 4 and 16: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a claimed Al/ Al+Si molar ratio of .372, .374, .370, .374, or .390 (see, for example, exemplary compositions 1-3, and 5-6 respectively in tables within [0137 and 140]). 
Claim 5: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides CaO and MgO, a sum of the fractions by weight of the oxides being between 15% and 25%.  (See, for example, [0035]).
Claim 6: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides Na2O and K2O, a sum of the fractions by weight of the said-oxides being between 2% and 10% (see, for example, [0036]).
Claims 7 and 17: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a dissolution coefficient of greater than 400 ngcm.sup.-2h.sup.-1, the dissolution coefficient being calculated from the amount of SiO.sub.2 of the mineral fibers which is dissolved in a synthetic pulmonary fluid of pH 4.5, thermally regulated at 37.degree. C., after 14 days (See, for example, 0055-0056]). 
Claims 10-11 and 19: Golino in view of Jensen teaches the method of claim 1 above, and Golino further teaches said sizing composition additionally comprises a suitable silane coupling agent most preferably at ~0.2% by weight (See, for example, col 9 lines 65-col 10 line 25)
Claim 12: Golino in view of Jensen teaches the method of claim 1 above, and Golino has taught exemplary compositions with a pH for between 4.0 to 7.0 (see, for example, col 7 lines 16-20). 
Claim 13: Golino in view of Jensen teaches the method of claim 1 above, Golino further teaches wherein the application of the sizing composition of stage a) to the mineral fibers is carried out by spraying by means of spray nozzles (See, for example, col 12 lines 50-65)
oC for 8 minutes (See, for example, col 13 lines 6-20).  
Claim 20: Golino in view of Jensen teaches the method of claim 12 above, and Golino has taught exemplary compositions with a pH for between 4.0 to 7.0 (see, for example, col 7 lines 16-20), although such a pH is not explicitly between 6.0 and 8.0, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and / or since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
Claim 21: Golino in view of Jensen teaches the method of claim 14 above, Golino further teaches wherein the heating of the assembly of mineral fibers is in a thermally regulated atmosphere (See, for example, col 13 lines 7-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712